Case 1:18-cv-14584-RMB-AMD Document 43 Filed 06/14/19 Page 1 of 2 PageID: 273




MOENCH LAW, LLC
By: Matthew C. Moench, Esq., 031462007
1303 Roger Avenue,
Bridgewater, New Jersey 08807
T: (908) 208-1910
F: (908) 393-7103
moenchlawllc@gmail.com
Attorney for Plaintiffs,
Michael Thulen, Jr., Michael Porter,
and Terence Gaudlip

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

MICHAEL THULEN JR., et al.

                                             DOCUMENT ELECTRONICALLY
                                             FILED
            Plaintiffs,

vs.
                            Civil Action No. 1:18-cv-14584-RMB-
AMERICAN FEDERATION OF
                            AMD
STATE, COUNTY AND MUNICIPAL
                            Hon. Renee Marie Bumb
EMPLOYEES, NEW JERSEY
COUNCIL 63, et al.,
            Defendants
                                             ORAL ARGUMENT REQUESTED

         NOTICE OF CROSS-MOTION FOR DECLARATION OF
                    CONSTITUTIONAL RIGHT

TO: ALL COUNSEL OF RECORD

      PLEASE TAKE NOTICE that on July 1, 2019 at 9:00 a.m., or as soon

thereafter as counsel may be heard, counsel for Plaintiffs, Michael Thulen, Michael

Porter, and Terence Gaudlip, shall move pursuant to Local Civil Rule 7.1 before the


                                         1
Case 1:18-cv-14584-RMB-AMD Document 43 Filed 06/14/19 Page 2 of 2 PageID: 274




Honorable Renee Marie Bumb at the United States District Court for the District of

New Jersey, Mitchell H. Cohen Building and U.S. Courthouse, 4th & Cooper Streets,

Camden, New Jersey 08101 for an order declaring that union members have a

Constitutional right to leave the union and cease making payments at any time

pursuant to the rights protected in the First and Fourteenth Amendments, and

articulated in Janus v. AFSCME Council 31, 585 U.S. ___ (2018).

      PLEASE TAKE FURTHER NOTICE that Plaintiffs will rely upon their

Memorandum of Law in Opposition to Defendants’ Motions to Dismiss and in

Support of Plaintiffs’ Cross-Motion, supporting Declaration of Matthew C. Moench,

Esq., and proposed form of Order filed herewith in support of this application.



      DATED: June 14, 2019                   Respectfully submitted,

                                             MOENCH LAW, LLC
                                             1303 Roger Avenue
                                             Bridgewater, NJ 08807

                                      By:    /s/ Matthew C. Moench
                                             Matthew C. Moench, Esq.

                                             Patrick J. Wright, Esq.
                                             Mackinac Center Legal Foundation
                                             140 W. Main Street
                                             Midland, MI 48642
                                             (989) 631-0900
                                             wright@mackinac.org
                                             Admitted Pro Hac Vice

                                             Counsel for Plaintiffs

                                         2
